Citation Nr: 1720648	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  10-29 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).
 	

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Mine, Associate Counsel






INTRODUCTION

The Veteran served on active duty from June 1974 to June 1976 and from October 1976 to September 1990.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

By way of background, in the September 2008 rating decision, the RO denied the Veteran's claim for TDIU, but increased the disability rating for the Veteran's coronary artery disease status post myocardial infarction associated with hypertension from 60 percent disabling to 100 percent disabling as of February 7, 2008, then decreased the disability rating to 60 percent disabling as of June 1, 2008.  In an August 2016 rating decision, the RO again increased the disability rating for the Veteran's coronary artery disease status post myocardial infarction associated with hypertension to 100 percent disabling as of July 5, 2016, based on the results of a July 2016 VA examination, where it remains.

The Board recognizes that a 100 percent disability rating does not always render the issue of entitlement to a TDIU moot and VA's duty to maximize benefits includes consideration of whether his disabilities establish entitlement to special monthly compensation (SMC) under 38 U.S.C.A. § 1114.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); Bradley v. Peake, 22 Vet. App. 280, 294 (2008).  Specifically, SMC may be warranted if the Veteran has a 100 percent disability rating for a single disability, and VA finds that TDIU is warranted based solely on the disabilities other than the disability that is rated at 100 percent.  See Bradley, 22 Vet. App. 280 (analyzing 38 U.S.C.A. § 1114(s)); See also 75 Fed. Reg. 11,229-04 (March 10, 2010).  Here, however, the only other disability for which the Veteran is service-connected is hypertension, which has been evaluated as 10 percent disabling.  The Veteran has never argued that such disability has contributed to his claimed unemployability; rather, he has pointed to his heart disease.  For this reason, the Board finds that this case is distinguishable from Bradley, and that the issue of entitlement to a TDIU is moot for the periods during which the heart disease was evaluated at 100 percent.

The Board remanded the issues on appeal for additional development in March 2015 and June 2016.


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities met the schedular criteria under 38 C.F.R. § 4.16(a) for the entire period on appeal.

2.  For the periods prior to February 7, 2008, and from June 1, 2008, to July 4, 2016, the preponderance of the evidence is against a finding that the Veteran's service-connected disabilities rendered him unable to secure or follow substantially gainful employment.


CONCLUSIONS OF LAW

For the periods prior to February 7, 2008, and from June 1, 2008, to July 4, 2016, the criteria for entitlement to a TDIU are not met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Stegall Concerns

In June 2016, the Board remanded the Veteran's claim for additional evidentiary development.  The Board instructed the AOJ to afford the Veteran new VA examinations to include a full discussion of the functional and occupational impairments caused his service connected disabilities.

In July 2016, the Veteran was afforded individual VA examinations for both of his service-connected disabilities in conjunction with the Board's remand instructions.  Each of the examinations provided an opinion as to the current severity of the Veteran's disabilities and an opinion on the ability of the Veteran to work as a result of the disability.

Thus, the Board's prior remand instructions have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

II.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

VA's duty to notify was satisfied by a letter dated in July 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Medical treatment records, Social Security Administration (SSA) disability records, and lay statements have been associated with the record.  No other relevant records have been identified that are outstanding.  As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law.  See 38 C.F.R. § 3.159(c)(4).  During the appeal period, the Veteran was afforded VA examinations in August 2007, March 2008, April 2009, and July 2016.  The Board has carefully reviewed the VA examinations of record and finds that the examinations, along with the other evidence of record, are adequate for rating purposes.  Thus, with respect to the Veteran's claim, there is no additional evidence which needs to be obtained. 

III.  Entitlement to a TDIU

	Legal Criteria

It is the established policy of VA that all veterans who are unable to secure or follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  See 38 C.F.R. § 4.16.  A finding of total disability is appropriate when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340(a)(1), 4.15.  

"Substantially gainful" employment is employment that is "ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  See Moore v. Derwinski, 1 Vet. App. 356, 358 (1991) (adding that the definition of substantially gainful employment suggests a living wage).  Marginal employment is not considered substantially gainful employment.  See 38 C.F.R. § 4.16(a); see also Moore, 1 Vet. App. at 358 ("The ability to work only a few hours a day or only sporadically is not the ability to engage in substantially gainful employment.").  

A TDIU may be assigned if the schedular rating is less than total when it is found that the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  See §§ 38 C.F.R. 3.340, 3.341, 4.16(a).  If there is only one such service-connected disability, it must be ratable at 60 percent or more.  38 C.F.R. § 4.16(a).  If there are two or more such disabilities, at least one disability must be rated at 40 percent or more, and there must be sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  Id.  Where applicable, disabilities resulting from a common etiology are considered a single disability for the purpose of satisfying the percentage standards set forth in 38 C.F.R. § 4.16(a).  Id.  

Where the schedular criteria set forth above are not met, but a veteran is nonetheless found to be unemployable by reason of service-connected disabilities, VA shall submit the case to the Director of Compensation Service for extraschedular consideration.  See 38 C.F.R. § 4.16(b).  

Finally, a TDIU claim presupposes that the rating for the service-connected condition is less than 100 percent, and only asks for TDIU because of subjective factors that the objective rating does not consider.  See Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).  Thus, in evaluating a veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to impairment caused by non-service-connected disabilities. See 38 C.F.R. §§ 3.341(a), 4.16, 4.19.

	Factual background and Analysis

The Veteran contends that he is unable to secure or follow any substantially gainful employment due to his service connected disabilities.  Upon a review of the evidence of record, the Board finds that entitlement to a schedular TDIU is not warranted.

The Veteran's service connected disabilities include: coronary artery disease status post myocardial infarction associated with hypertension, rated as 60 percent disabling from July 7, 2004, 100 percent disabling from February 7, 2008, 60 percent disabling from June 1, 2008, and as 100 percent disabling since July 5, 2016; and hypertension rated as 10 percent disabling since March 3, 2003.  For the relevant period on appeal the Veteran's combined evaluation for VA compensation has been 60 percent from July 9, 2007, and 60 percent from June 1, 2008, through July 4, 2016.

Based on the foregoing, the Veteran met the schedular requirements for TDUI for the entire period on appeal.  As of the date of his claim for TDIU, July 9, 2007, and for the remainder of the period on appeal, the Veteran's two service-connected disabilities are considered one for the purposes of TDIU, so he has had a single disability rated at 60 percent or more.  See 38 C.F.R. § 4.16(a).

Even though the Veteran has met the threshold requirement for obtaining a schedular TDIU since July 9, 2007, the Board must still consider whether his service-connected disabilities have precluded him from securing and following substantially gainful employment.  See 38 C.F.R. §§ 3.341, 4.16(a); see also Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

Prior to his application for TDIU, in a February 2004 VA treatment record, as part of a vocational rehabilitation consultation, the Veteran reported that he had not completed the 11th grade, but had earned his GED while in service.  He also reported that had worked as a recruiter for two years while in service.  He reported that as a civilian he had worked as a corrections officer in a Miami-Dade federal facility, but he had been let go due to drug problems after eight years of work.  After that, he stated that he had been employed as a cook, but had been let go after one year due to a relapse.  He also reported working on and off as a handy man.  

The Veteran's September 1990 DD Form 214 confirms an MOS of 00E30, Recruiter, for one year and seven months while on active duty service.

In his July 2007 claim for TDIU, the Veteran asserted that he last worked full time in September 1998, when he became too disabled to work due to his heart and hypertension conditions.  The Veteran reported that he had worked as a corrections officer from January 1990 to September 1998.  The Veteran did not indicate his level of education.

VA treatment records dated in July 2007 show that the Veteran stated he suffered from shortness of breath and chest pain when walking short distances.  His symptoms were relieved with rest.

In August 2007 the Veteran was provided a VA examination for his heart conditions.  The Veteran reported developing severe pressure in his chest after walking 500 feet or any exertion.  The Veteran was able to exercise for 12.05 minutes and was assessed a METs of 13.7.

VA treatment records dated in September 2007 again show that the Veteran complained of chest pain and shortness of breath after walking short distances, but the symptoms were relieved with rest.

On February 7, 2008, the Veteran was hospitalized following a myocardial infarction.  See February 2007 private treatment record.

In a February 2008 SSA disability report, the Veteran stated that his heart disease had limited his ability to work since May 2003, and he had stopped working in January 2003 because of heart disease.  The Veteran reported that in the Army he had used machines tools equipment, used technical knowledge and skills, and written and completed reports.  He reported completing the 12th grade, but had no other special job training, trade or vocational school.

The Veteran was again afforded a VA examination for his heart conditions in March 2008.  The veteran reported some shortness of breath with exertion.  The examiner noted no ischemia with an adequate level of treadmill exercise and no infarction.  The examiner further commented that the Veteran's exercise capacity was good, though he shows atypical chest pain during study.  The Veteran had right sided chest pressure rated at one or two out of ten at 5.45 minutes into exercise, increasing to five out of ten at 10.15 minutes into exercise.  The pain was relived after 11 minutes of recovery.  Veteran reported that he can do very light workout of a half mile ride on a stationary bicycle.  The Veteran was assessed at a METs level of 13.

In an April 2008 VA treatment record, the Veteran reported that he could not walk more than 500 yards due to fatigue.  Additionally, in an April 2008 statement, the Veteran remarked that his heart condition had left his body almost useless.  He stated that he could not walk more than three blocks without total exhaustion.  Similarly, in an April 2008 SSA record, the Veteran reported shortness of breath for two days after cutting the grass.

In a June 2008 statement in support of the Veteran's claim, G.J. stated that he worked with vet as corrections officer for 9 years.  G.J. said that the Veteran had a heart attack which has made him almost useless, that he can barely get around by himself, and seems to have memory loss.  G.J. noted that the Veteran was tired and fatigued after simple tasks, such as walking two blocks.  He concluded that the Veteran is not employable.

In a separate June 2008 statement in support of the Veteran's claim, K.W. stated that she had known the Veteran for 30 years. She stated that the Veteran's health has suffered, which had resulted in his inability to maintain employment.  K.W. stated that the Veteran had suffered several heart attacks, which affected his brain and ability to think and remember many things.  She reported that he constantly needed help with simple things.  According to her account, the Veteran's heart attacks left him useless and he was unable to walk far, stand for any period, and take proper medicine dosage.  

In a March 2009 residual functional capacity questionnaire, Dr. J.R.N., a VA physician who had treated the Veteran beginning in 2001, reported that the Veteran had diagnoses of coronary artery disease, hypertension, and COPD.  The physician opined that the Veteran had a guarded prognosis.  The Veteran's symptoms were described as dizziness, fatigue, and weakness.  The physician reported that the Veteran had coronary stents, was spirometry deficient, and that the impairment would last more than 12 months.  The doctor further opined that the symptoms will frequently interfere with the Veteran's attention and concentration, and he could only sit for 30 minutes and stand for 10 minutes at a time.  The report indicated that the Veteran must lie down at least two hours each day, and could only sit/stand/walk two hours per eight hour working day.  The Veteran, according to the physician's report, could never lift more than 10 pounds, and had significant limitation in repetitive reaching, handling, and fingering.  There was significant limitation of the use of the Veteran's hands, fingers, and arms noted.  The doctor reported that the Veteran could never stoop, crouch, kneel, or climb stairs during an eight hour work day, and that he was likely to miss more than four days per month of work.  Finally, the physician opined that the Veteran had a total disability due to heart disease, chronic lung condition, and his attendance of mental health care.  

In an April 2009 VA examination report, the VA examiner noted that the Veteran reported experiencing episodes of chest pain with shortness of breath with mild exertion, as well as constant fatigue, angina and dizziness weekly, and dyspnea on mild exertion.  However, the examiner opined that the Veteran's exercise capacity was good.  The examiner further found that the Veteran's coronary artery disease would have no effect on the his ability to do chores, shopping, feeding, bathing, dressing, toileting, grooming.  It would, the examiner noted, have a moderate effect on exercise, recreation, and the ability to travel.

In a May 2009 SSA record, the Veteran was assessed by Dr. L.M. in a physical residual functional capacity assessment for disability benefits.  The physician found that the Veteran could occasionally lift a maximum of 20 pounds and frequently lift a maximum of 10 pounds.  It was determined that the Veteran could stand and walk for about six hours per day, as well as sit for about 6 hours per day, but could only occasionally climb stairs or ladders.  However, the assessment did not indicate which of the Veteran's disabilities contributed to his functional limitations.

Additionally in May 2009, the Veteran was granted a fully favorable decision by the SSA.  The SSA Administrative Law Judge (ALJ) found that the Veteran has been disabled from March 1, 2006, based on coronary artery disease, status post myocardial infarction; recurrent chest pain; hypertension; cervical spine degenerative changes; right shoulder degenerative changes; chronic low back pain; hyperlipidemia; gastritis; and major depressive disorder.  The ALJ found that the Veteran could perform less than the full range of sedentary work and was unable to engage in work related activities for eight hours a day, five days a week, or an equivalent schedule, due to chronic pain symptoms.  The ALJ further found that the Veteran's capacity for a full range of sedentary work was further diminished by non-exertional mental limitations which limited him to the performance of unskilled work.

In his July 2009 notice of disagreement, the Veteran asserted that he was entitled to a TDIU because he currently received disability from SSA.  The Veteran noted that in the March 2009 residual functional capacity questionnaire, Dr. J.R.N stated that he was unable to sit, walk, or stand for periods of more than two hours a day.  The Veteran reiterated these assertions in his June 2010 VA form 9.

The Veteran was afforded a VA examination for his coronary artery disease in July 2016.  The Veteran reported that he had been hospitalized the week prior to the examination after he felt his heart fluttering and passed out.  The Veteran further reported that he had a cardiac workup and it was determined that his heart was fine.  Exercise stress testing was not performed.  In an interview based METs test, the Veteran indicated that the he experienced angina on activities such as eating, dressing, taking a shower, and slow walking at two miles per hour for one or two blocks; equivalent to a METs level of one to three.  However, the examiner noted that the Veteran's angina symptoms were not due solely to his coronary artery disease.  The examiner opined that a METs level of greater than five to seven was due solely to Veteran cardiac condition, and included activities such as walking up one flight of stairs, golfing without a cart, mowing the lawn with a push mower, and heavy yard work.  The examiner further opined that a METs level of greater than five to seven most accurately reflected the Veteran's current cardiac function as evidenced by a current echo completed on in June 2016.  The examiner reported that the Veteran's coronary artery disease did have a functional impact on the Veteran's ability to work due to the his reports of intermittent chest pain, chest pressure, heart flutter with prolonged walking of more than one block, heavy lifting, or strenuous activities, but, the examiner further opined, the Veteran was able to perform sedentary duties.

Finally, the Veteran was afforded a VA examination for hypertension in July 2016.  The Veteran reported that when he took his blood pressure at home it was high.  However, the examiner found that the Veteran's hypertension was unchanged from the initial diagnosis, and that he did not have a history of diastolic pressure elevation to predominantly 100 or more.  The examiner opined that the Veteran's hypertension had no impact on his ability to work.

When considering both of the Veteran's service-connected disabilities for the relevant periods on appeal, the evidence of record suggests that his service-connected disabilities, at most, might have prevented him from performing strenuous physical labor.  However, the preponderance of the evidence is against a finding that the Veteran's service-connected disabilities precluded him from securing or following any type of substantially gainful employment.

In determining the weight to be assigned to evidence, credibility can be affected by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996).

In this case, prior to submitting his claim for TDIU, the Veteran reported to a VA occupational therapist in February 2004 that he had been fired from his job as a corrections officer due to a drug problem, and fired from his job as a cook due to a relapse of his drug problem.  See February 2004 VA treatment record.  These statements are in contradiction to the report in the July 2007 claim for TDIU and February 2008 claim for SSA benefits in which the Veteran stated that he could no longer work because of his heart disabilities.  As the Veteran's statement provided in the claims for benefits regarding his loss of employment is substantially inconsistent with his prior statements provided in a therapeutic setting, the Board finds his statements as to why he left previous employment not credible and entitled to no probative weight.  Id.

As noted above, in the period prior to February 7, 2008, there is no indication in the evidence of record that the Veteran suffered symptoms other than shortness of breath and chest pain after walking short distances or exerting himself.  See July 2007 VA treatment records; August 2007 VA examination report.  Likewise, in the period beginning June 1, 2008, to July 4, 2016, the Veteran consistently complained of, at most, shortness of breath, chest pain, and exhaustion after physical exertion.  See e.g. March 2008 VA examination report; April 2008 VA treatment record; April 2008 Veteran statement; April 2008 SSA record.  In an April 2008 statement, the Veteran indicated that he believed he had brain damage and could not work as a result.  However, in an August 2008 VA examination the Veteran was evaluated for subcortical stroke, the examiner opined that it was less likely than not that the Veteran's stroke was secondary to his service-connected coronary artery disease, and service-connection was subsequently denied.  See August 2008 VA examination report; September 2009 rating decision.  Because it is not service-connected, the Board may not consider the Veteran's claim that he cannot work due to residuals of a stroke.  See 38 C.F.R. § 4.16.  

The Board has considered the buddy statements of record but finds that they have limited probative value and are outweighed by competent medical evidence of record.  The Board notes that lay witnesses are competent to report on factors such as the Veteran's medical history and observable symptomatology, such as the witnesses reports that the Veteran has trouble getting around by himself, needs help with simple things, has trouble walking, or standing for any period of time.  See, e.g., Layno, 6 Vet. App. at 469-70 (noting that personal knowledge is "that which comes to the witness through the use of his senses-that which is heard, felt, seen, smelled, or tasted").  However, determining to what degree various disabilities are causing such limitations I beyond the scope of lay observation, and as such, buddy statements reflecting a belief that the Veteran would be prevented from obtaining employment on account of his service-connected disabilities have limited probative value.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (providing that the question of whether lay evidence is competent and sufficient is an issue of fact that is to be addressed by the Board); Layno, 6 Vet. App. at 469-70.  

The March 2009 residual functional capacity questionnaire indicates that the Veteran is totally disabled as of that date.  However, the physician's assessment of total disability is based on a combination of both the Veteran's service-connected heart disease and other non-service-connected disabilities, including COPD and a mental health disorder.  The effects of the Veteran's service-connected disability are not distinguished from the effects of the non-service connected disability.  Therefore, because the award of TDIU is based on the Veteran's ability to secure or follow a substantially gainful occupation as a result of service-connected disabilities alone, the Board affords the questionnaire little probative value.  See 38 C.F.R. § 4.16

The Board finds most probative the April 2009 and January 2016 VA examinations.  The April 2009 examiner opined that the Veteran's coronary artery disease would have no effect on the Veteran's ability to do chores, shopping, feeding, bathing, dressing, toileting, and grooming, but would have a moderate effect on the Veteran's exercise, recreation, and ability to travel.  One January 2016 VA examination report noted that the Veteran's coronary artery disease did have a functional impact on his ability to work due to intermittent chest pain, chest pressure, heart flutter with prolonged walking of more than one block, heavy lifting, or strenuous activities, but further noted that the Veteran was able to perform sedentary duties.  Similarly, the second January 2016 VA examination report noted that the Veteran's hypertension had no impact on his ability to work.

Finally, the Board acknowledges that SSA granted disability benefits in May 2009 for coronary artery disease, status post myocardial infarction; recurrent chest pain; hypertension; cervical spine degenerative changes; right shoulder degenerative changes; chronic low back pain; hyperlipidemia; gastritis; and major depressive disorder, effective March 2009.  However, the Board is not bound by the SSA's findings of disability or unemployability because there are significant differences in the definition of "disability" under the Social Security and VA systems.  See, e.g., Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  Further, as SSA's determination was based on a combination of both service-connected and non-service connected disabilities it has limited probative value. 

Thus, the record indicates that the Veteran's heart disabilities might have had an adverse effect on his ability to perform certain types of strenuous physical labor; however, it does not establish that his symptoms prevented him from being able to perform sedentary labor.  The Board has also considered the Veteran's occupational and educational history and acknowledges that the record suggests that the Veteran might not be able to secure or follow employment for which he was trained, or employment in a field in which he has prior experience, such as corrections officer or cook.  However, according the Veteran's statements, he earned a GED, spent time working as a recruiter while in the Army, and wrote and completed reports while in the Army, indicating that he could have done some sedentary work.  Therefore, the objective evidence of record does not support a finding that the Veteran's service-connected disabilities, when considered along with his educational and occupational history, prevented him from securing or following any type of substantially gainful employment.  Instead, the evidence indicates that more likely than not, the Veteran would  have been able to secure or follow, at a minimum, sedentary employment during the relevant periods on appeal. 

In light of the foregoing, the Board concludes that the most probative evidence of record weighs against a finding that the Veteran's service-connected disabilities prevented him from securing or following any substantially gainful employment. Instead, the record indicates that at a minimum, the Veteran likely would have been able to perform sedentary work.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable and the appeal must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Further, as the Veteran's service-connected disabilities have met the percentage rating standards for schedular TDIU throughout the course of his appeal, it is not necessary to refer his case to the Director of the Compensation and Pension Service for extra-schedular consideration.  See 38 C.F.R. § 4.16(a)-(b).

In summary, the Board concludes that, prior to February 7, 2008, and for the period from June 1, 2008, to July 4, 2016, the criteria for TDIU have not been met.



ORDER

Entitlement to a TDIU is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


